Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 05/09/2022 in which claims 21-37 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  A method for encoding an input video file with two different pass throughs of a video file, the first for extracting video characteristics from the input video file as a whole to determine a file parameter and the second for extracting an additional characteristic from each of a plurality of video content chunks to determine a chunk encoder parameter, in order to derive a set of custom encoder settings based on the file parameter and the chunk encoder parameter.
 	 Allowable limitations in combination with other claim limitations are not taught by the prior arts of record: Chou et al. (US2019/0075301 A1), He et al. (US 2011/0305273 A1) and Coward et al. (US 2017/0078686 A1), hence claims 21-37 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425